Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the specification fails to disclose what a resilient material is nor would one readily know what a resilient fabric would be.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris US 2008/0289082 in view of Oprandi US 2012/0090072.

Regarding claims 1-3, Harris teaches a pants assembly with a removable pocket (30) see figure 10A [0028] discloses that the previously disclosed pocket may be arranged in a variety locations on clothing.  FIG. 4 shows an alternate embodiment of a pant assembly 10a including a first fastening arrangement 50a and a second fastening arrangement 60a. According to this embodiment, the fastening arrangements 50a and 60a include female snap members and corresponding male snap members (or, vice-versa), respectively.  The pocket has lateral edges and a bottom edge and an opening at the top, as is customary for a pocket.  
	Harris fails to teach folding the pocket to alter the size (herein what it is believed Applicant is referring to).  
	Oprandi also teaches a known removable pocket with snap fasteners whereby the pocket may be arranged as to be adjustable in size (see figures 6a and 6b).  By adjusting the size of the pocket, the attachment points on the garment are altered.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pocket of Harris to include the adjustment means of Oprandi, as Oprandi teaches by altering the pocket, the relative position of the pocket contents may be altered.  
	It appears Applicant is utilizing an intended use recitation whereby one snaps different snaps together to alter the size of the pocket.  

Regarding claim 4, the combination of Harris and Oprandi fails to explicitly teach the top edge of the front panel is perpendicular to a seam extending along a length of a pant leg, however it would have 

Regarding claim 5, the combination of Harris and Oprandi fails to explicitly teach wherein the front panel is rectangular, however it would have been an obvious matter of design choice to use a rectangular  pocket, since applicant has not disclosed that rectangular solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as taught by Harris see figures 10A.

Regarding claim 6, the combination of Harris and Oprandi teaches an assembly of claim 1, regarding wherein the front panel is fabricated from a resilient material, see the 112 rejection above, Harris teaches denim, cotton, polyester, nylon, or other materials or combinations of materials, so as to form jeans, khakis, cargo pants, sweat pants or other types of pants, as desired [0018] which are considered to be resilient.  

Regarding claim 7, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the at least one male fastener comprises two spaced-apart male fasteners disposed in alignment, see figure 4 of Harris.  It is noted Applicant has not claimed only 2 fasteners.  

Regarding claim 8, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the at least one female fastener comprises two spaced-apart female fasteners disposed in alignment at a full-length attachment point on the garment surface, see figure 5 of Harris.  



Regarding claim 10, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the at least one female fastener comprises two spaced apart female fasteners disposed in alignment at a half-length attachment point on the garment surface.  Harris teaches a plurality of fasteners each spaced apart located along the length of the pocket see figures 4 and 5.  

Regarding claim 11, the combination of Harris and Oprandi teaches an assembly of claim 10, wherein the female fastener comprises at least one lower female fastener disposed on the half-length attachment point, the lower female fastener being detachably attachable to the male fastener, whereby the - 15 - Rinehart Docket No.: JB011919front panel folds down in half to attach the male fastener to the lower female fastener.  Specifically, Harris teaches a plurality of fasteners and Oprandi teaches folding the pocket to alter the size of the pocket.  The folded pocket being attachable to the fasteners of Harris.  The combination renders the combination obvious.  Furthermore, it appears Applicant is claiming a particular use of the device, however the structure of Harris appears to be the same as Applicant.  It is noted the claim is not a method claim, and the particular recitations appear directed to intended use.

Regarding claim 12, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the at least one female fastener comprises two spaced-apart female fasteners disposed in alignment at a quarter-length attachment point on the garment surface.  Harris teaches a plurality of fasteners each spaced apart located along the length of the pocket see figures 4 and 5.  

Regarding claim 13, the combination of Harris and Oprandi teaches an assembly of claim 12, wherein the lower female fastener is disposed on the quarter-length attachment point, the lower female fastener being detachably attachable to the male fastener, whereby the front panel folds down three-quarters to attach the male fastener to the lower female fastener.  Specifically, Harris teaches a plurality of fasteners and Oprandi teaches folding the pocket to alter the size of the pocket.  The folded pocket being attachable to the fasteners of Harris.  The combination renders the combination obvious.  Furthermore, it appears Applicant is claiming a particular use of the device, however the structure of Harris appears to be the same as Applicant.  It is noted the claim is not a method claim, and the particular recitations appear directed to intended use.

Regarding claim 14, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the attachment point of the female fastener is at an outside thigh area on one leg of the pants, see figure 10A of Harris.  

Regarding claim 15, the combination of Harris and Oprandi teaches an assembly of claim 1, wherein the male and female fasteners includes hook and loop fastener [0020 Harris].

Regarding claim 16, the combination of Harris and Oprandi teaches an assembly of claim 1 wherein the front panel is defined by two top corners and two bottom corners.  The combination of Harris and Oprandi fails to explicitly teach wherein the front panel is rectangular, however it would have been an obvious matter of design choice to use a rectangular  pocket, since applicant has not disclosed that rectangular solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as taught by Harris see figures 10A.

Regarding claim 17, the combination of Harris and Oprandi teaches an assembly of claim 16, wherein two male fasteners join with corresponding female fasteners at the two top corners of the front panel, see figures 4 and 5 of Harris.  
- 16 -Rinehart Docket No.: JB011919
Regarding claim 18, the combination of Harris and Oprandi teaches an assembly of claim 17, wherein two anchor fasteners join with the two bottom corners of the front panel, the anchor fasteners fixedly joining the front panel to the garment surface.  Harris teaches fasteners at bottom corners which comprise anchors that fixedly join the panel to garment, see figures 4 and 5 of Harris.

Regarding claim 19, Harris teaches an elongated length adjustable pocket assembly, the assembly comprising: 
 	the front panel disposed in a relationship with a garment surface having multiple female fasteners disposed on multiple incremental attachment points, see figures 4-5, the front panel defined by a top edge, a pair of lateral edges, a bottom edge, two top corners, two bottom corners, an outer side, and an inner side, 
 	the attachment points comprising a full-length attachment point, a half-length attachment point, and a quarter-length attachment point, see figure 4 and 5, plurality of attachment points,
 	whereby an opening forms between the top edge of the front panel and the garment surface (pocket opening); 
 	two anchor fasteners joining with the two bottom corners of the front panel, the anchor fasteners fixedly joining the front panel to the garment surface; Harris teaches fasteners at bottom corners which comprise anchors that fixedly join the panel to garment, see figures 4 and 5 of Harris.

	Oprandi also teaches a known removable pocket with snap fasteners whereby the pocket may be arranged as to be adjustable in size (see figures 6a and 6b).  By adjusting the size of the pocket, the attachment points on the garment are altered.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pocket of Harris to include the adjustment means of Oprandi, as Oprandi teaches by altering the pocket, the relative position of the pocket contents may be altered.  
 	at least one male fastener disposed at the top edge of the front panel, the male fastener detachably attaching to at least one corresponding female fastener on the garment surface, whereby the top edge of the pocket attaches to incremental attachment points on the garment surface.  
 	Specifically, Harris teaches a plurality of fasteners and Oprandi teaches folding the pocket to alter the size of the pocket.  The folded pocket being attachable to the fasteners of Harris.  The combination renders the combination obvious.  Furthermore, it appears Applicant is claiming a particular use of the device, however the structure of Harris appears to be the same as Applicant.  It is noted the claim is not a method claim, and the particular recitations appear directed to intended use.
 	The combination of Harris and Oprandi fails to explicitly teach wherein the front panel is rectangular, however it would have been an obvious matter of design choice to use a rectangular  pocket, since applicant has not disclosed that rectangular solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as taught by Harris see figures 10A.
 	The combination of Harris and Oprandi fails to explicitly teach the front panel is parallel to the garment surface, however it would have been an obvious matter of design choice to orient the pocket 
 	Regarding wherein the front panel is fabricated from a resilient material, see the 112 rejection above, Harris teaches denim, cotton, polyester, nylon, or other materials or combinations of materials, so as to form jeans, khakis, cargo pants, sweat pants or other types of pants, as desired [0018] which are considered to be resilient.  

Regarding claim 20, Harris teaches an elongated length adjustable pocket assembly, the assembly consisting of: 
 	the front panel disposed in a relationship with a garment surface having multiple female snap button receivers disposed on multiple attachment points, see figures 4-5, front panel defined by a top edge, a pair of lateral edges, a bottom edge, two top corners, and two bottom corners, an outer side, and an inner side, 
 	the attachment points comprising a full-length attachment point, a half-length attachment point, and a quarter-length attachment point, see figure 4-5, plurality of attachment points
	whereby an opening forms between the top edge of the front panel and the garment surface; a pocket;
 	two anchor fasteners joining with the two bottom corners of the front panel, the anchor fasteners fixedly joining the front panel to the garment surface; Harris teaches fasteners at bottom corners which comprise anchors that fixedly join the panel to garment, see figures 4 and 5 of Harris.
 	Harris fails to teach folding the pocket to alter the size (herein what it is believed Applicant is referring to).  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pocket of Harris to include the adjustment means of Oprandi, as Oprandi teaches by altering the pocket, the relative position of the pocket contents may be altered.  
 	at least one male fastener disposed at the top edge of the front panel, the male fastener detachably attaching to at least one corresponding female fastener on the garment surface, whereby the top edge of the pocket attaches to incremental attachment points on the garment surface.  
 	Specifically, Harris teaches a plurality of fasteners and Oprandi teaches folding the pocket to alter the size of the pocket.  The folded pocket being attachable to the fasteners of Harris.  The combination renders the combination obvious.  Furthermore, it appears Applicant is claiming a particular use of the device, however the structure of Harris appears to be the same as Applicant.  It is noted the claim is not a method claim, and the particular recitations appear directed to intended use.  Thus the combination renders obvious, at least one male snap button disposed at the inner side and top edge of the front panel, the male snap button detachably attaching to at least one  corresponding female snap button receiver on the garment surface, whereby the top edge of the pocket attaches to multiple incremental attachment points along the longitudinal of the garment surface.  
 	The combination of Harris and Oprandi fails to explicitly teach wherein the front panel is rectangular, however it would have been an obvious matter of design choice to use a rectangular  pocket, since applicant has not disclosed that rectangular solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as taught by Harris see figures 10A.

 	Regarding wherein the front panel is fabricated from a resilient material, see the 112 rejection above, Harris teaches denim, cotton, polyester, nylon, or other materials or combinations of materials, so as to form jeans, khakis, cargo pants, sweat pants or other types of pants, as desired [0018] which are considered to be resilient.  


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE202017006879 (attached) also teaches a movable pocket assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/4/2022